DETAILED ACTION
This Office Action is in response to RCE filed April 11, 2022.
The present application is being examined under the pre-AIA  first to invent provisions.

Please refer to the following illustration for the 35 USC 112, first and second paragraph, rejections below; instead of the silver conductive layer 28 being contiguous as shown in Fig. 4 of current application, the claimed invention with discrete silver regions should look like Fig. 4’ shown below, especially when the silver conducive layer includes annealed silver as recited in claim 41, which is directed to Applicants’ elected species; in other words, when the sub-monolayer of silver is annealed, they should form round islands without a top and a bottom surface to reduce the total surface energy of the discrete silver regions.
             
    PNG
    media_image1.png
    855
    1140
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 41, 46, 50 and 61-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 38, Applicants did not originally disclose a top surface and a bottom surface of the silver conductive layer that are opposite to each other as recited on lines 6-7 when the silver conductive layer includes a plurality of discrete regions as recited on lines 6-7, because (a) as can be seen in Fig. 4’ shown above, there are no top and bottom surfaces since the silver conductive layer includes the plurality of discrete regions, and (b) even if arguendo there are a plurality of top and bottom surfaces of the silver conductive layer, each of the plurality of top and bottoms surfaces of the silver conductive layer are not exactly opposite to each other since each of the plurality of top and bottom surfaces of the silver conductive layer are in contact with each other to form a single contiguous outermost surface.
(2) Further regarding claim 38, Applicants did not originally disclose “a plurality of openings in the low loss material, portions of the metal layer extending through the plurality of openings in the low loss material and in direct contact with the bottom surface of the silver conductive layer” as recited on lines 14-16, because (a) portions of the metal layer 34 extends through the plurality of openings in the low loss material 30 in Fig. 4’ shown above, and (b) they may or may not be in direct contact with round surfaces of the silver conductive layer 28 even though portions of the metal layer 34 are drawn to be in direct contact with the inner surfaces of the silver conductive layer 28 in Fig. 4’ shown above.
Claims 41, 46, 50 and 61-63 depend on claim 38, and therefore, claims 41, 46, 50 and 61-63 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 41, 46, 50 and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 38, it is not clear what the phrase “in direct electrical contact” recited on lines 8-9 refers to, because (a) it is not clear whether Applicants claim “in direct contact” or “in electrical contact” since these two phrases have very different meanings, and (b) it is not clear what the phrase “direct electrical contact” refers to since to clearly define “direct electrical contact”, one should also be able to define what “indirect electrical contact”, which is an opposite to “direct electrical contact”, is, but it is not clear what “indirect electrical contact” refers to.
(2) Also regarding claim 38, it is not clear what the limitation “a bottom surface opposite the top surface” recited on lines 6-7 refers to, because (a) as can be seen in Fig. 4’ shown above, the plurality of discrete regions would have a shape of round islands, (b) in this case, technically there is no top surface of the silver conductive layer that is opposite to the bottom surface of the silver conductive layer, but rather there is a round upper/lower surface that is in contact with the lower/upper surface, (c) the limitation “a bottom surface opposite the top surface” appears to be directed to the configuration shown in Fig. 4 of current application, while the limitation “a plurality of discrete regions spaced up to 1 micron apart” recited on lines 7-8 appears to be directed to the configuration shown in Fig. 4’, see above, and (d) therefore, claim 38 may also fail to comply with the written description requirement since it claims two distinct features of the silver conductive layer, one being a feature of a contiguous silver conductive layer shown in Fig. 4 of current application, the other being a feature of a discrete silver conductive layer shown in Fig. 4’, both of which do not exist in a single device structure.
(3) Regarding claims 38 and 63, it is not clear how the silver conductive layer, the metal layer and the low loss material are arranged as recited in claim 38, and then “the low loss material is over the plurality of discrete conductive regions of the conductive layer (emphasis added)” as recited in claim 63, because when “the low loss material is over the plurality of discrete conductive regions of the conductive layer” as recited in claim 63, which is directed to the device shown in Fig. 4’, the lower surface of the silver conductive layer 28 is in direct contact with the surface of the p-type region 26 rather than the top surface of the silver conductive layer 28 being in direct electrical contact with the surface of the p-type region 26 as recited on lines 8-10 of the amended claim 1.
Claims 41, 46, 50 and 61-63 depend on claim 38, and therefore, claims 41, 46, 50 and 61-63 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Applicants attempt to show that there are a top and bottom surface of the flat and THIN CONDUCTIVE MATERIAL 28 on page 6 of the REMARKS filed April 11, 2022, the actual silver conductive layer 28 has a configuration shown in Fig. 4’ that the Examiner provided above, because Applicants claim that the silver conductive layer includes a plurality of discrete regions.  However, when the silver conductive layer 28 includes a plurality of discrete regions, there may not be a top surface and a bottom surface that are opposite to each other as recited on lines 6-7 of the amended claim 38.  Furthermore, when the silver conductive layer includes a plurality of discrete regions, the metal layer may or may not be in direct contact with the round surfaces of the plurality of discrete regions of the silver conductive layer, and some of the round surfaces of the plurality of discrete regions of the silver conductive layer may be etched away to remove or alter the claimed top or bottom surface of the silver conductive layer.
Applicants’ arguments regarding the 35 USC 112, second paragraph, rejection of claims 38 and 63 are not persuasive, because for Applicants to define the top and bottom surface of the THIN CONDUCTIVE MATERIAL 28 as shown on page 6 of the REMARKS filed April 11, 2022, the low loss material 30 would be under the plurality of discrete conducive regions of the conductive layer or THIN CONDUCTIVE MATERIAL 28 on page 6 of the REMARKS rather than the low loss material being over the plurality of discrete conductive regions of the conductive layer as recited in claim 63; in other words, (a) the LOW LOSS OPTICAL MATERIAL 30 closer to the Bottom of the THIN CONDUCTIVE MATERIAL 28 than the Top of the THIN CONDUCTIVE MATERIAL 28 should be under the THIN CONDUCTIVE MATERIAL 28 rather than being over the THIN CONDUCTIVE MATERIAL 28 as recited in claim 63, and (b) Applicants apparently mixed relative positions of the component layers of the claimed device from two opposite perspectives, rendering claims 38 and 63 contradictory to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

September 7, 2022